Citation Nr: 1733321	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg venous insufficiency.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of varicosities surgery, left greater saphenous system.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes the Veteran was previously denied service connection for a right leg venule in a 1995 rating action, but since the Veteran now appears to have right leg venous insufficiency, a distinct diagnostic entity, the Board will address the claim on the merits as opposed to considering the appeal as a claim to reopen (and requiring new and material evidence prior to considering it on the merits.)  


REMAND

The Board notes that the Veteran is currently service connected for residuals from an in-service 1981 surgery for varicose veins in his left leg; his disability is rated at 10 percent disabling effective August 15, 1982.  He now appears to have venous insufficiency in the right leg (as well as the left) pursuant to an October 2015 private Venous Peripherovascular Report.  This raises the question of whether a common disease process may be responsible for the Veteran's left leg varicose veins first shown in service, and his present right leg venous insufficiency.  At the same time, an opinion as to whether the left leg varicose veins play any role in the right leg venous insufficiency would be helpful.   

With respect to the left leg varicose veins evaluation, it remains unclear whether it is reasonable to conclude the Veteran has persistent edema, an essential finding for an increased rating.  (The VA examination reports of record appear to contain internal inconsistencies on that question.)  A current examination should clarify this.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his representative to identify any additional relevant record of treatment they wish to be considered in connection  with this appeal.  The identified records should be sought.  

2.  Schedule the Veteran for an examination with an appropriate examiner who can diagnose any right leg vein disability, and provide an opinion regarding whether it/they began in service; or may be considered to have been caused or aggravated by the Veteran's service connected "residuals varicosities surgery left greater saphenous system."  The examiner's opinion should address the following: 

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right leg vein disability had its onset in the Veteran's military service, including whether it is a late manifestation of any underlying in-service disease process that had produced the Veteran's left leg varicose veins in service ?

b. If the examiner determines that any right leg vein disability did not have its onset during service, the examiner should express an opinion as to whether the Veteran's service connected left leg "residuals varicosities surgery left greater saphenous system" caused the right leg vein disability; or was responsible for a permanent increase in severity of (aggravation of) the right leg vein disability 

Further, the examiner is asked to evaluate the nature and severity of the Veteran's service connected left leg residuals varicosities surgery greater saphenous system.  In particular, the examiner should indicate whether there is persistent edema and, if so, whether it is incompletely relieved by elevation of the extremity, and whether there is stasis pigmentation or eczema.  All other relevant findings also should be reported.  

The examiner should provide a clear rationale for all medical opinions and conclusions expressed.  

3.  After conducting the additional development requested, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if necessary, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






